—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered August 26, 1999, convicting defendant, after a jury trial, of intimidating a witness in the first degree and assault in the second degree and sentencing him to concurrent indeterminate prison terms of 10 to 20 years and 3¥2 to 7 years, respectively, unanimously reversed, on the law, and the matter remanded for a new trial.
Defendant’s absence from an off-the-record conference of *148which the subject was the scope and substance of a witness’s identification testimony, i.e., a material stage of the trial at which defendant’s presence would have had a substantial effect on his ability to defend against the charges, requires reversal of his conviction (People v Casiano, 294 AD2d 277 [reversing conviction of codefendant on grounds of his absence from same conference], lv denied 98 NY2d 767). Concur — Williams, P.J., Ellerin, Rubin, Marlow and Gonzalez, JJ.